                                                                    ORDERED ACCORDINGLY.


                                                                    Dated: January 10, 2019




                                                                   _________________________________
                                                                   Brenda K. Martin, Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF ARIZONA

 In re:                                           Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          ORDER GRANTING DEBTOR AUTHORITY
                Debtor.                   TO ENTER INTO INSURANCE PREMIUM
                                          FINANCE AGREEMENT PURSUANT TO 11
                                          U.S.C. § 364(c)

                                                  Hearing Date: January 10, 2019
                                                  Hearing Time: 10:30 am


          After consideration of the Motion for Order Granting Debtor Authority to Enter Into

 Insurance Premium Finance Agreement Pursuant to 11 U.S.C. § 364(c) (the “Motion”) filed by

 Bob Bondurant School of High Performance Driving, Inc., the debtor and debtor in possession

 (the “Debtor”) in the above-captioned chapter 11 case (the “Case”), pursuant to which the Debtor

 moved this Court for authority to enter into an insurance premium finance agreement (the

 “Agreement”) with AFCO Credit Corporation (“AFCO”) to finance the payment of the Debtor’s

 insurance premiums, among other things, and after consideration of the statements made by

 counsel at the hearing on January 10, 2019, and given that no objections were raised, and notice

 was sufficient and all legal requirements have been met, and finding good cause for the relief

 requested, it is hereby ORDERED:

              A. The Motion is granted in its entirety;
              B. The Debtor is authorized to enter into the Agreement, and its terms, including all


 {00146822}
Case 2:18-bk-12041-BKM           Doc 126 Filed 01/10/19 Entered 01/10/19 13:41:42             Desc
                                  Main Document    Page 1 of 2
                 rights and privileges granted AFCO therein, are approved;

              C. The Debtor is authorized and directed to pay to AFCO the sums required by the

                 Agreement;

              D. AFCO is granted a first priority security interest in (i) any and all unearned

                 premiums and dividends that may become payable to the Debtor under the

                 financed insurance policies in the event of cancellation of the related insurance

                 policies and (ii) any loss payments that may reduce the unearned premiums,

                 subject to any loss payee interests, and (iii) any interest in any state guarantee

                 funds relating to any financed policy;

              E. AFCO’s security interest shall be deemed duly perfected without further action by

                 AFCO; and

              F. In the event of a payment default, AFCO is authorized to cancel the financed

                 insurance policies and receive and apply all unearned insurance premiums to the

                 account of the Debtor, and if after such application of unearned premiums any

                 sums still remain due to AFCO pursuant to the Agreement, such deficiency shall

                 be deemed an administrative expense of the estate; and

              G. AFCO’s rights under the Agreement and controlling state law are fully preserved

                 and protected and are and shall remain unimpaired by the pendency of the

                 bankruptcy case or any subsequent conversion of this proceeding to a Chapter 7 or

                 any subsequent appointment of a trustee.

                                 DATED AND SIGNED ABOVE.




 {00146822}                               -2-
Case 2:18-bk-12041-BKM          Doc 126 Filed 01/10/19 Entered 01/10/19 13:41:42              Desc
                                 Main Document    Page 2 of 2
